Citation Nr: 9907703	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral leg and 
knee conditions.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to April 
1994, including a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from August 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1994 and later RO decisions that denied service 
connection for bilateral hearing loss, tinnitus, bilateral 
leg and knee conditions, and hemorrhoids. 

As per the veteran's request, a hearing was scheduled for 
September 1996, but later canceled.  From the notations in 
the claims folder, it appears that the RO reasoned that a 
hearing was not necessary since all the issues were addressed 
during a hearing in December 1995, and that no new evidence 
had been submitted.  The veteran was notified of this action 
and the reasons for the cancellation by letter dated in July 
1996.  No further requests for a hearing, or objections to 
the cancellation have been submitted.

The issues of service connection for bilateral leg and knee 
conditions, and service connection for hemorrhoids will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss for VA 
compensation purposes.

2.  Tinnitus was incurred in service. 


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability that 
may be considered to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1998). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A.  Entitlement to Service Connection for Bilateral Hearing 
Loss


On entrance examination for the reserves in November 1985, 
pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
0
LEFT
5
5
0
5
0
5

The veteran's DD Form 214 shows that the veteran's primary 
specialty was heavy antiarmor weapons infantryman for three 
years and ten months.  

On audiological evaluation in February 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
5
10
10
10
LEFT
5
5
5
5
10
25

It was noted that the testing was completed approximately 15 
hours after exposure to noise, and there were further 
notations regarding ear protection that was issued.  However, 
the report was stamped invalid and a reason for such 
determination was not noted.  

On separation examination of November 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
10
15
LEFT
5
5
5
15
15
25

During his personal hearing in December 1995, the veteran 
submitted an evaluation conducted in 1992, and the results 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
20
15
15
10
LEFT
10
5
10
10
10
25

In December 1995, the veteran testified that he had noticed a 
decrease in his hearing over the past five years.  He had 
problems hearing people, particularly when they were not 
speaking directly to him.  Over the past one and a half 
years, he noticed an occasional buzzing in the right ear.  He 
also noticed this on occasion during service, but at those 
times it would go away.  He testified that his duties 
involved working with artillery, and that he was constantly 
around noise.  He reported not using ear protection that was 
issued to him in service.  During service, his platoon 
sergeant mentioned that he may have a hearing problem and 
requested that he have his hearing tested.  The veteran 
submitted a copy of that test during a hearing in 1995.  He 
did not recall any other hearing tests completed during 
service, particularly at the time of separation.  Over the 
years, his hearing had worsened.  People had to speak to him 
in a loud, clear tone, and he continuously asked people to 
repeat themselves.  Currently, he was employed as a 
corrections officer at a county prison, and his hearing loss 
reportedly created a safety hazard.  He had not been able to 
afford treatment for the hearing loss.  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
15
10
10
LEFT
5
5
20
15
11

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 98 percent in the left ear.  
The examiner concluded that the right ear hearing sensitivity 
was within normal limits, and that there was excellent speech 
discrimination.  The examiner noted the veteran's left ear 
hearing sensitivity was within normal limits, borderline at 
6000 Hertz, and there was excellent speech discrimination.  
In a report of audio examination completed in April 1998, the 
examiner commented that the review of past audiological 
examinations indicates a threshold of 25 dB at 6000 Hertz 
that had been present since 1987 when the veteran entered 
active service.  At the time of the examination, the veteran 
reported exposure to noise during his period of active duty, 
which included mechanized artillery explosives, machinery, 
airborne engines and small arms fire.  Ear protection was 
used.  

B.  Entitlement to Service Connection for Tinnitus

As stated above, the veteran's DD Form 214 shows that the 
veteran's primary specialty was heavy antiarmor weapons 
infantryman for three years and ten months.  Also, as stated 
above, in February 1987 audiometric testing was completed 
approximately 15 hours after exposure to noise, and there 
were further notations regarding ear protection that was 
issued.  However, the report was stamped invalid, and a 
reason for such determination was not noted.  Complaints and 
finding of tinnitus do not appear in the veteran's service 
medical records.  

In December 1995, the veteran testified that over the past 
one and a half years, he had noticed an occasional buzzing in 
the right ear.  He also noticed this on occasion during his 
period of service, and that it would go away.  He testified 
that his duties involved working with artillery, and that he 
was constantly around noise.  He did use the ear protection 
that was issued in service. 

At the time of the VA examination in March 1998, the veteran 
reported exposure to noise during his period of active duty, 
that included mechanized artillery explosives, machinery, 
airborne engines and small arms fire.  Ear protection was 
used.  The examiner concluded that periodic tinnitus might be 
attributed to military noise exposure.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

While some of the evidence indicates the presence of hearing 
loss, the report of the veteran's most recent audiometric 
evaluation in 1998 shows that he does not meet the criteria 
of 38 C.F.R. § 3.385 for service connection for bilateral 
hearing loss.  Therefore, service connection for bilateral 
hearing loss is prohibited.  The claim has no legal merit, 
and it is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


The Board finds that the veteran's claims of service 
connection for tinnitus is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claim is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1998). 

With regard to tinnitus, the evidence of record establishes 
that the veteran was exposed to noise during his active 
period of service.  The listed specialty on the veteran's DD 
Form 214 and the indications noted on the audiogram of 
February 1987, strongly suggest that such exposure occurred.  
Although there are no findings of tinnitus noted during 
service, the report of the veteran's VA audio examination in 
April 1998 clearly states that the current findings of 
tinnitus could be related to noise exposure during service.  

After consideration of all the evidence in this case, the 
Board finds that it is essentially in equipoise on the 
question as to whether it is at least as likely as not that 
the veteran's exposure is due to an incident in service.  
Under the circumstances, the veteran prevails with 
application of the benefit of the doubt doctrine, and service 
connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.  




REMAND

The veteran contends that he injured his knees/legs in 
service and the he has hemorrhoids that began in service.  
His DD Form 214 reveals that he had service in the Southwest 
Asia theater during the PGW.  Hence, he is a PGW veteran as 
defined at 38 C.F.R. § 3.317(d) (1998).  As such, it is the 
judgment of the Board that the provisions of this regulation 
with regard to undiagnosed illnesses should be considered in 
the adjudication of his claims for service connection for the 
disabilities of the knees/legs and gastrointestinal disorder.  
In particular, a special VA examination should be 
accomplished to determine the nature and extent of any 
disorders of the legs/knee and gastrointestinal system.

The service medical records indicate that the veteran 
sustained leg injuries and was seen for possible hemorrhoids.  
The post-service medical records show that he had a scar on 
the anterior aspect of his tibia (the leg was not specified) 
and some mild valgus laxity on the left at the time of the VA 
medical examination in January 1996.  The post-service 
medical records do not indicate the presence of hemorrhoids.  
The veteran testified to the effect that his hemorrhoids come 
and go.  The overall evidence leaves the Board uncertain as 
to whether or not the veteran has chronic disorders of the 
legs/knees or undiagnosed illnesses manifested by joint pain 
or gastrointestinal symptoms.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for gastrointestinal conditions and 
disorders of the legs/knees since 
discharge from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be afforded a VA 
examination focusing on PGW undiagnosed 
illnesses manifested by pains of the 
legs/knees and gastrointestinal symptoms 
using the new guidelines set forth in the 
January 6, 1998, joint memorandum of the 
Undersecretary for Benefits and 
Undersecretary for Health, with 
particular attention to guideline no. 7 
(final report).  If a disorder of the 
knees/legs or hemorrhoids are found, the 
examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that any such condition 
found had its onset in service or whether 
it is at least as likely as not that a 
service-connected disability (service 
connection is in effect for low back 
strain and residuals of right inguinal 
herniorrhaphy) increased the level of 
such disability, and if it did, the 
extent of the increased disability 
attributable to the service-connected 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

3.  After the above development, the RO 
should review the claims for service 
connection for disorders of the 
legs/knees and hemorrhoids, including 
secondary service connection.  This 
review should include consideration of 
the provisions of 38 C.F.R. §§ 3.310(a) 
and 3.317 (1998), and the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  If any action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and the representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals













 Department of Veterans Affairs

